 
Exhibit 10.3

Cougar Biotechnology, Inc.
Stock Option Agreement
(Non-Statutory)


This Stock Option Agreement is made and entered into as of the ___ day of
_____________________, 20__, between _____________________ (“Optionee”) and
Cougar Biotechnology, Inc., a Delaware corporation (the “Company”).


Background


A. Optionee has been [hired/elected] to serve as an [employee/director] of the
Company or the Company desires to induce Optionee to continue to serve the
Company as [an employee/a director].


B. The Company has adopted the 2003 Stock Option Plan (as amended, the “Plan”)
pursuant to which shares of common stock of the Company have been reserved for
issuance under the Plan.


Now, Therefore, the parties hereto agree as follows:


1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Optionee, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.


2. Grant of Option; Purchase Price. Subject to the terms and conditions herein
set forth, the Company hereby irrevocably grants from the Plan to Optionee the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of the number of shares of common stock, $.0001 par value, of
the Company (the “Shares”) set forth at the end of this Agreement after “Number
of Shares:” at the price per Share set forth at the end of this Agreement after
“Purchase Price:”.


3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in the Optionee. Except as
provided herein in paragraph 4, the Options shall vest in Optionee in _____
cumulative installments of ________________ percent (______%) of the total grant
beginning on the first anniversary of the date of this Agreement, with an
additional ________________ percent (______%) of the total grant becoming
exercisable on each of the next _____________ (______) successive anniversaries
of such date, so long as Optionee remains an employee of the Company (each such
date is hereinafter referred to singularly as a “Vesting Date” and collectively
as “Vesting Dates”).


4. Termination of [Employment/Directorship]. In the event that the Optionee
ceases to [be employed by/serve as a director of] the Company, for any reason or
no reason, with or without cause, prior to any Vesting Date, that part of the
Option scheduled to vest on such Vesting Date, and all parts of the Option
scheduled to vest in the future, shall not vest and all of Optionee's rights to
and under such non-vested parts of the Option shall terminate.
 
5. Term of Option. To the extent vested, and except as otherwise provided in
this Agreement, the Option shall be exercisable for ten (10) years from the date
of this Agreement; provided, however, that in the event Optionee ceases to be
employed by the Company, for any reason or no reason, with or without cause,
Optionee or his/her legal representative shall have ninety (90) days from the
date of such termination of his/her position as an Optionee to exercise any part
of the Option vested pursuant to Section 3 of this Agreement. Upon the
expiration of such ninety (90) day period, or, if earlier, upon the expiration
date of the Option as set forth above, the Option shall terminate and become
null and void.


 
 

--------------------------------------------------------------------------------

 
6. Rights of Option Holder. Optionee, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option.


7. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.


8. Securities Law Matters. Optionee acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Optionee
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Optionee
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:


“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


9. Optionee Representations. Optionee hereby represents and warrants that
Optionee has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Optionee is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Optionee understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.


10. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:
 
If to the Company:
 
Cougar Biotechnology, Inc.
10990 Wilshire Blvd Suite 1200
Los Angeles, CA 90024
Attn: Chief Executive Officer
If to Optionee:
 
___________________________
___________________________
___________________________



11. General.


(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Option Agreement.


 
2

--------------------------------------------------------------------------------

 
(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.


(c) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.


(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.


(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Delaware applicable to contracts executed and to be
performed therein.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


Number of Shares: ___________________________   
 
Exercise Price: $ /share________________________ 
OPTIONEE:
 
___________________________
Name:
 
COUGAR BIOTECHNOLOGY, INC.
 
 
By:___________________________      
Its:
   



 
3

--------------------------------------------------------------------------------

 